Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 18, 2019

                                      No. 04-18-00707-CR

                                 Burdane Maurice GRANGER,
                                          Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                                    Trial Court No. B17780
                           Honorable Rex Emerson, Judge Presiding


                                         ORDER
       Appellant’s second motion for an extension of time to file the appellant’s brief is granted.
We order counsel for appellant, M. Patrick Maguire, to file the appellant’s brief by January 25,
2019. Counsel is advised that no further extensions of time will be granted absent a timely
motion that (1) demonstrates extraordinary circumstances justifying further delay, (2) advises the
court of the efforts counsel has expended in preparing the brief, and (3) provides the court
reasonable assurance that the brief will be completed and filed by the requested extended
deadline. The court does not generally consider a heavy work schedule to be an extraordinary
circumstance.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of January, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court